UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-12991 BANCORPSOUTH, INC. (Exact name of registrant as specified in its charter) Mississippi 64-0659571 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Mississippi Plaza, 201 South Spring StreetTupelo, Mississippi (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(662) 680-2000 NOT APPLICABLE (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One):Large accelerated filer [X]Accelerated filer []Non-accelerated filer (Do not check if a smaller reporting company) []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of August 1, 2012, the registrant had outstanding94,436,377 shares of common stock, par value $2.50 per share. BANCORPSOUTH, INC. TABLE OF CONTENTS PART I. Financial Information Page ITEM 1. Financial Statements Consolidated Balance Sheets June 30, 2012and 2011 (Unaudited) and December 31, 2011 3 Consolidated Statements of Operations (Unaudited) Three Months and Six Months Ended June 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income Three Months and Six Months Ended June 30, 2012 and 2011 5 Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2012and 2011 6 Notes to Consolidated Financial Statements (Unaudited) 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 38 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 75 ITEM 4. Controls and Procedures 76 PART II. Other Information ITEM 1. Legal Proceedings 76 ITEM 1A. Risk Factors 77 ITEM 6. Exhibits 78 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. BANCORPSOUTH, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, June 30, (Unaudited) (Unaudited) (Dollars in thousands, except per share amounts) ASSETS Cash and due from banks $ $ $ Interest bearing deposits with other banks Available-for-sale securities, at fair value Loans and leases Less:Unearned income Allowance for credit losses Net loans Loans held for sale Premises and equipment, net Accrued interest receivable Goodwill Bank-owned life insurance Other real estate owned Other assets TOTAL ASSETS $ $ $ LIABILITIES Deposits: Demand:Noninterest bearing $ $ $ Interest bearing Savings Other time Total deposits Federal funds purchased and securities sold under agreement to repurchase Short-term Federal Home Loan Bank and other short-term borrowings Accrued interest payable Junior subordinated debt securities Long-term Federal Home Loan Bank borrowings Other liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common stock, $2.50 par value per share Authorized - 500,000,000 shares; Issued - 94,436,377, 83,483,796 and 83,488,962 shares, respectively Capital surplus Accumulated other comprehensive income (loss) ) Retained earnings TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ $ (1)Derived from audited financial statements. See accompanying notes to consolidated financial statements. 3 BANCORPSOUTH, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three months ended Six months ended June 30, June 30, (In thousands, except for per share amounts) INTEREST REVENUE: Loans and leases $ Deposits with other banks Federal funds sold and securities purchased under agreement to resell 1 35 1 Held-to-maturity securities: Taxable - - Tax-exempt - - Available-for-sale securities: Taxable Tax-exempt Loans held for sale Total interest revenue INTEREST EXPENSE: Deposits: Interest bearing demand Savings Other time Federal funds purchased and securities sold under agreement to repurchase 66 Federal Home Loan Bank borrowings Junior subordinated debt Other 1 - 3 2 Total interest expense Net interest revenue Provision for credit losses Net interest revenue, after provision forcredit losses NONINTEREST REVENUE: Mortgage lending Credit card, debit card and merchant fees Service charges Trust income Security gains, net Insurance commissions Other Total noninterest revenue NONINTEREST EXPENSE: Salaries and employee benefits Occupancy, net of rental income Equipment Deposit insurance assessments Prepayment penalty on FHLB borrowings - - Other Total noninterest expense Income before income taxes Income tax expense (benefit) ) Net income $ Earnings per share:Basic $ Diluted $ Dividends declared per common share $ See accompanying notes to consolidated financial statements. 4 BANCORPSOUTH, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Unaudited) Three months ended Six months ended June 30, June 30, (In thousands) Net income $ Other comprehensive income, net of tax Unrealized gains on securities Pension and other postretirement benefits Other comprehensive income Comprehensive income $ See accompanying notes to consolidated financial statements. 5 BANCORPSOUTH, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, (In thousands) Operating Activities: Net income $ $ Adjustment to reconcile net income to net cash provided by operating activities: Provision for credit losses Depreciation and amortization Deferred taxes - ) Amortization of intangibles Amortization of debt securities premium and discount, net Share-based compensation expense Security gains, net ) ) Net deferred loan origination expense ) ) Excess tax benefit from exercise of stock options - (8 ) Decrease in interest receivable Decrease in interest payable ) ) Realized gain on mortgages sold ) ) Proceeds from mortgages sold Origination of mortgages held for sale ) ) Increase in bank-owned life insurance ) ) Decrease (increase) in prepaid pension asset ) Decrease in prepaid deposit insurance assessments Other, net ) ) Net cash provided by operating activities Investing activities: Proceeds from calls and maturities of held-to-maturity securities - Proceeds from calls and maturities of available-for-sale securities Proceeds from sales of available-for-sale securities Purchases of held-to-maturity securities - ) Purchases of available-for-sale securities ) ) Net decrease in short-term investments - Net decrease in loans and leases Purchases of premises and equipment ) ) Proceeds from sale of premises and equipment Contingency earn-out payment - ) Other, net ) ) Net cash provided by investing activities Financing activities: Net increase (decrease) in deposits ) Net decrease in short-term debt and other liabilities ) ) Repayment of long-term debt - ) Issuance of common stock Excess tax benefit from exercise of stock options - 8 Payment of cash dividends ) ) Net cash provided by (used in) financing activities ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. 6 BANCORPSOUTH, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – BASIS OF FINANCIAL STATEMENT PRESENTATION AND PRINCIPLES OF CONSOLIDATION The accompanying unaudited interim consolidated financial statements of BancorpSouth, Inc. (the “Company”) have been prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and follow general practices within the industries in which the Company operates.For further information, refer to the audited consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011.In the opinion of management, all adjustments necessary for a fair presentation of the consolidated financial statements have been included and all such adjustments were of a normal, recurring nature.The results of operations for the three-month and six-month period ended June 30, 2012 are not necessarily indicative of the results to be expected for the full year.Certain 2011 amounts have been reclassified to conform with the 2012 presentation. The consolidated financial statements include the accounts of the Company, its wholly-owned subsidiaries, BancorpSouth Bank (the “Bank”) and Gumtree Wholesale Insurance Brokers, Inc., and the Bank’s wholly-owned subsidiaries, Century Credit Life Insurance Company, Personal Finance Corporation of Tennessee, BancorpSouth Insurance Services, Inc., BancorpSouth Investment Services, Inc., BancorpSouth Municipal Development Corporation and BancorpSouth Bank Securities Corporation. NOTE 2 – LOANS AND LEASES The Company’s loan and lease portfolio is disaggregated into the following segments:commercial and industrial; real estate; credit card; and all other loans and leases.The real estate segment is further disaggregated into the following classes:consumer mortgage; home equity; agricultural; commercial and industrial-owner occupied; construction, acquisition and development; and commercial real estate.A summary of gross loans and leases by segment and class as of the dates indicated follows: June 30, December 31, (In thousands) Commercial and industrial $ $ $ Real estate Consumer mortgages Home equity Agricultural Commercial and industrial-owner occupied Construction, acquisition and development Commercial real estate Credit cards All other Total $ $ $ 7 The following table shows the Company’sloans and leases, net of unearned income, as of June 30, 2012 by segment, class and geographical location: Alabama and Florida Panhandle Arkansas* Mississippi* Missouri Greater Memphis Area Tennessee* Texas and Louisiana Other Total (In thousands) Commercial and industrial $ Real estate Consumer mortgages Home equity Agricultural Commercial and industrial-owner occupied Construction, acquisition and development Commercial real estate Credit cards - All other Total $ * Excludes the Greater Memphis Area. The Company’s loan concentrations which exceed 10% of total loans are reflected in the preceding tables.A substantial portion of construction, acquisition and development loans are secured by real estate in markets in which the Company is located.The Company’s general loan policy prohibits the use of interest reserves on loans originated after March 2010.Certain of the construction, acquisition and development loans were structured with interest-only terms.A portion of the consumer mortgage and commercial real estate portfolios originated through the permanent financing of construction, acquisition and development loans.The prolonged economic downturn has negatively impacted many borrowers’ and guarantors’ ability to make payments under the terms of the loans as their liquidity has been depleted.Accordingly, the ultimate collectability of a substantial portion of these loans and the recovery of a substantial portion of the carrying amount of other real estate owned are susceptible to changes in real estate values in the corresponding market areas.Continued economic distress could negatively impact additional borrowers’ and guarantors’ ability to repay their debt which would make more of the Company’s loans collateral dependent. The following tables provide details regarding the aging of the Company’s loan and lease portfolio, net of unearned income, by segment and class at June 30, 2012 and December 31, 2011: June 30, 2012 90+ Days 30-59 Days 60-89 Days 90+ Days Total Total Past Due still Past Due Past Due Past Due Past Due Current Outstanding Accruing (In thousands) Commercial and industrial $ $
